DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/EP2018/081205 filed 11/14/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al. (U.S. Publication 2016/0216518) and Ahrens et al. (U.S. Publication 2002/0083209).
In reference to claim 1, Raghoebardajal et al. discloses a method, carried out by an apparatus comprising a memory, of generating an image for display on a display screen (see paragraphs 44, 71-72, 118, 121 and Figures 1, 9, 22, 25, 26 wherein Raghoebardajal et al. discloses a display method and apparatus using a display operable to display an image to a viewer.  Raghoebardajal et al. discloses the display of the invention in the form of an HMD or “head-mountable display.”  Raghoebardajal et al. discloses the invention rendering images for display on the HMD using background and foreground buffer memories.) the method comprising:
temporarily allocating a first region of the memory as a background buffer;
writing background image data to the background buffer of the memory (see paragraphs 118, 134-135 and Figure 25, 26 wherein Raghoebardajal et al. discloses the process rendering and storing background graphics in a background buffer.);
temporarily allocating a second region of the memory as a foreground buffer;
writing foreground image data to the foreground buffer of the memory (see paragraphs 118, 134-135 and Figures 25, 26 wherein Raghoebardajal et al. discloses the invention performing a re-projection of display data in order to improve the rendering of content.  Raghoebardajal et al. discloses this process explicitly performing a sampling of a view matrix and based upon such sampling, rendering and storing foreground graphics in a foreground buffer.);
applying a visual effect to at least one of (i) the background image by modifying the background image data, and (ii) the foreground image by modifying the foreground image data (see paragraphs 136, 149-153 and Figures 26, 28, 29 wherein Raghoebardajal et al. discloses performing a reprojection of the background graphics data.  Raghoebardajal et al. discloses the re-projection process applied to the background data explicitly transforming coordinates between coordinate spaces and applying color information to the transformed coordinates, which the Examiner interprets equivalent to Applicant’s, “applying a visual effect” since the process involves both the modification of graphics coordinate data and color data both of which, can affect the “visual” output of data on the display.  Note, the Examiner points out the “at least one” phrase which requires only a single teaching of listed limitations by the prior art.);
merging, in a screen buffer of memory, the foreground image data and the background image data, where the image data for an image that is merged in the screen buffer is the modified image data in the case that the image data was modified (see paragraphs 133, 136 and Figures 25, 26 wherein Raghoebardajal et al. discloses combining the previously rendered foreground data and the re-projected background data to generate an output image via a render processor.);
generating the image for display on the display screen by reading the merged data in the screen buffer (see paragraphs 136-137 and Figure 26 wherein Raghoebardajal et al. discloses generating the output image for display by combining the previously rendered foreground and re-projected background data of which must at least inherently be “read” or “retrieved” from memory/buffer/cache/registers/etc..); and
releasing the first and second regions of memory after the foreground image data and the background image data have been merged.
	Since Raghoebardajal et al. discloses storing data in foreground and background buffers such can be interpreted that the memory devices are at least inherently “allocated.”  Nonetheless, Raghoebardajal et al. does not explicitly disclose that such buffers are “temporarily” allocated and then “released.”  Ahrens et al. discloses methods, systems and produces for reducing memory requirements and bandwidth of programs that use data blocks (e.g. data blocks representing a graphic image) (see paragraph 5).  Ahrens et al. discloses the invention reusing blocks of data without duplicative allocation of resources by implementing a data processing system which allocates and releases temporary memory areas used to hold requested data blocks (see paragraphs 13, 84 and Figure 7).  Ahrens et al. particularly discloses a storage allocation component responsive for allocating and releasing temporary memory areas for the data blocks such that when a requested data block is deemed previously requested, the temporary memory area allocated for the pending request is released (see at least paragraph 87).  Note, it is inherent in Ahrens et al. that when programs no longer require such data blocks and their associated temporary memory areas, such areas are “released.”  Support for such a claim is provided by the entire purpose of Ahrens et al., in that an improvement in memory resources is achieved by facilitating the efficient usage of temporary memory via the above described allocation and release techniques.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the memory management techniques of temporarily allocating and releasing areas of memory as in Ahrens et al. with the HMD content processing, combining and displaying techniques of Raghoebardajal et al. in order to conserve memory usage and data bandwidth creating more efficient computing devices (see paragraphs 5-7 of Ahrens et al.) especially in view of the size restricted HMD/mobile type computing device as disclosed in the invention of Raghoebardajal et al. in which circuit real estate is at a premium.  Although Raghoebardajal et al. discloses the invention comprising both foreground and background buffers and writing respective data thereto and combining such data, neither Raghoebardajal et al. nor Ahrens et al. explicitly disclose performing the combining such that the result is stored in a screen buffer.  It is well known in the art of computer graphics and display processing to store or save image or video data in windows or frames of data in a screen buffer, video buffer or display buffer.  Processing display output data in windows or frames and saving such data in a buffer such a screen buffer allows for efficient processing and displaying of computer graphics data by allowing for the temporary usage of memory for storage and processing while minimizing processor idling in outputting display data (Official Notice).  It would have been obvious to one of ordinary skill in the art for the combination of Raghoebardajal et al. and Ahrens et al. which already teaches storing foreground and background data in foreground and background buffers, allocating areas of memory for certain program data and combining such data for display, to use a screen buffer to store such combined display data, because it is well known in the art of computer graphics and display processing to create more efficiency in displaying graphics data utilizing buffers for storing and transferring graphics/video type data onto a display (see Response to Arguments below).
	In reference to claims 2 and 10, Raghoebardajal et al. and Ahrens et al. disclose all of the claim limitations as applied to claims 1 and 9 respectively.  Raghoebardajal et al. further discloses an embodiment of processing wherein re-projection is performed on background data already re-projected and rendered (see paragraph 151).  Raghoebardajal et al. discloses in this embodiment, displayed pixel values are overwritten based on the re-projection of background data which has already been re-projected (see paragraph 151) or in other words, has already been rendered for display thus the Examiner interprets such processing of re-projected data as equivalent to Applicant’s limitations of, “modifying the image data…as the image data for that image is written to the screen buffer.”  Again as seen in the rejection of independent claims 1 and 9 from which these claims depend upon, Raghoebardajal et al. does not explicitly disclose performing the combining such that the result is stored in a screen buffer.  It is well known in the art of computer graphics and display processing to store or save image or video data in windows or frames of data in a screen buffer, video buffer or display buffer.  Processing display output data in windows or frames and saving such data in a buffer such a screen buffer allows for efficient processing and displaying of computer graphics data by allowing for the temporary usage of memory for storage and processing while minimizing processor idling in outputting display data (Official Notice).  It would have been obvious to one of ordinary skill in the art for Raghoebardajal et al. who already teaches storing foreground and background data in foreground and background buffers respectively and combining such data for display, to use a screen buffer to store such combined display data, because it is well known in the art of computer graphics and display processing to create more efficiency in displaying graphics data utilizing buffers for storing and transferring graphics/video type data onto a display.
In reference to claims 4 and 12, Raghoebardajal et al. and Ahrens et al. disclose all of the claim limitations as applied to claims 1 and 9 respectively.  Raghoebardajal et al. discloses an embodiment of processing wherein re-projection is performed on background data already re-projected and rendered (see paragraph 151).  Further, Raghoebardajal et al. explicitly discloses the data operated upon in the invention as specifically video content, such as video game content (see at least paragraph 118) of which the Examiner interprets equivalent to “animation” and thus providing re-projection to such content would inherently apply an “animation effect” to the content especially in via of Raghoebardajal et al.’s discussion of “high” and “low” frame rates and performing re-projection at certain such frame rates (see again at least paragraph 151).
In reference to claims 7, 8 and 14, Raghoebardajal et al. and Ahrens et al. disclose all of the claim limitations as applied to claims 1 and 9 respectively.  Raghoebardajal et al. discloses an embodiment of processing wherein re-projection is performed on background data already re-projected and rendered (see paragraph 151).  Raghoebardajal et al. discloses utilizing a separate buffer to store such results which is further disclosed as being re-used at a later time in further re-projection and foreground/background combining processes (see paragraph 151).
	In reference to claim 9, claim 9 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale applied in the rejection of claim 1 above, claim 9 further recites, “A non-transitory computer-readable storage medium storing a computer program, the computer program comprising instructions such that when the computer program is executed on a computing device….”  Raghoebardajal et al. explicitly discloses the invention performed via a data processing apparatus that comprises a CPU, RAM, ROM and other storage, the CPU executing computer software stored in the RAM or RAM to carry out data-processing operations of the invention (see paragraph 159).  Ahrens et al. also explicitly discloses the invention being performed in hardware and software in particular, with a computer readable medium containing instructions to cause the data processing system to perform the invention (se paragraphs 18 and 98).
In reference to claim 15, claim 15 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale applied in the rejection of claim 1 above, claim 15 further recites, “Apparatus for generating an image for display on a display screen, the apparatus comprising: a processor and memory, the processor being constructed and arranged to…”  Raghoebardajal et al. explicitly discloses the invention performed via a data processing apparatus that comprises a CPU, RAM, ROM and other storage, the CPU executing computer software stored in the RAM or RAM to carry out data-processing operations of the invention (see paragraph 159).  Ahrens et al. also explicitly discloses the invention being performed in hardware and software in particular, with a computer readable medium containing instructions to cause the data processing system to perform the invention (se paragraphs 18 and 98).
In reference to claims 16 and 18, Raghoebardajal et al. and Ahrens et al. disclose all of the claim limitations as applied to claims 1 and 15 respectively above.  Neither Raghoebardajal et al. nor Ahrens et al. explicitly disclose the invention applied to a television or set-top box although Raghoebardajal et al. discloses the invention directed to a head-mounted display while Ahrens et al. discloses processing video data.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement the techniques of the prior art within a multitude of different computing platforms including televisions and set-top boxes.  Applicant has not disclosed that explicitly implementing the techniques in these specific devices provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Raghoebardajal et al. and Ahrens et al. because the exact device in which the memory/computing techniques are implemented is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of Raghoebardajal et al. and Ahrens et al. to obtain the invention as specified in claims 16 and 18.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al. (U.S. Publication 2016/0216518), Ahrens et al. (U.S. Publication 2002/0083209) and further in view of Brabender (U.S. Publication 2017/0116966).
In reference to claim 6, Raghoebardajal et al. and Ahrens et al. disclose all of the claim limitations as applied to claim 1 above.  Although Raghoebardajal et al. does disclose the content to be combined to possible be transparent foreground content and performing the inventive techniques of combining foreground and background content (see at least paragraphs 121 and 127), neither Raghoebardajal et al. nor Ahrens et al. explicitly disclose utilizing alpha compositing in the combining of content.  Brabender discloses systems and methods for displaying images from compressed data involving graphics layer processing (see paragraphs 3, 15).  Brabender discloses performing graphics layering which involves simultaneously displaying multiple layers of graphic data, such layers including background and foreground layers (see paragraphs 15-16).  Brabender discloses the graphic data processed in a frame buffer in the format of RGBA or red green blue alpha (see paragraph 18).  Brabender discloses the system comprising a display controller which combines or blends foreground and background data using specifically opacity values for the foreground data (see paragraph 51).  Note, the Examiner interprets the blending of such data using opacity values in Brabender equivalent to Applicant’s “alpha compositing.”  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement blending of image data including alpha/transparency/opacity attributes as in Brabender with the HMD content processing and memory management techniques of Raghoebardajal et al. and Ahrens et al. in order to create a display output that provides aesthetic enhancement by allowing for foreground content to be superimposed over a background content (see at least paragraph 15 of Brabender) such that varying amounts of such data can be set as viewable per the preference of a user which therefore further allows for customization of the output for display.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al. (U.S. Publication 2016/0216518), Ahrens et al. (U.S. Publication 2002/0083209) and further in view of Parenteau et al. (U.S. Patent 7,889,205).
In reference to claims 17 and 19, Raghoebardajal et al. and Ahrens et al. disclose all of the claim limitations as applied to claims 1 and 15 respectively above.  Although Raghoebardajal et al. does disclose applying a re-projection to images explicitly transforming coordinates between coordinate spaces and applying color information to the transformed coordinates, neither Raghoebardajal et al. nor Ahrens et al. explicitly disclose applying a visual effect to the foreground image by modifying the foreground image data.  Parenteau et al. discloses graphical image processing where images using transparency groups are generated and rendered (see column 1, lines 9-11 and column 2, lines 5-8).  Parenteau et al. discloses copying foreground image data from a texture atlas and combining it using alpha/transparency data into a working section of a frame buffer (see column 2, lines 20-31, column 4, lines 26-51 and Figures 5A-C).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the frame buffer rendering techniques of Parenteau et al. with the HMD content processing and memory management techniques of Raghoebardajal et al. and Ahrens et al. in order to perform graphics processing including the rendering of multiple image layers, using a single frame buffer without performing potential expensive context switches (see column 2, lines 41-48 of Parenteau et al.).

Response to Arguments
The cancellation of claims 5 & 13 and addition of claims 16-20 are noted.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 07/13/22, with respect to the 35 USC 101 rejection of claims 1-8 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-8 has been withdrawn since amendments remedy the previous issues.  In particular, the Examiner now finds the recited claims as eligible under 35 USC 101, that is they recite additional elements that integrate any judicial exception into a practical application. That is they recite elements that apply the image processing techniques to actual generation of an image carried out by a particular apparatus comprising computing elements.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 07/13/22, with respect to the 35 USC 101 rejection of claims 9-14 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 9-14 has been withdrawn since amendments remedy the previous issues.  The claims now recite non-transitory type claim elements thus making the medium of the claims statutory under current 35 USC 101 policies and procedures.
Applicant’s arguments, see pages 9-10 of Applicant’s Remarks, filed 07/13/22, with respect to the 35 USC 112 rejection of claims 1-4, 6-12 and 14-15 have been fully considered and are persuasive.  The 35 USC 112 rejection of such claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 10-16 of Applicant’s Remarks, filed 07/13/22, with respect to the 35 USC 103 rejection of claims 3 and 11 have been fully considered and are persuasive.  The 35 USC 103 rejection of such claims has been withdrawn.
Applicant's arguments filed 07/13/22 have been fully considered but they are not persuasive.
Firstly, Examiner points out that Applicant’s amendments add previous limitations of now cancelled claims 5 and 13 into the independent claims.  The amendments also however add new limitations of “temporarily allocating” which was not previously seen in the claims, hence the introduction of Ahrens et al. and the Finality of this Office Action is proper.
In reference to claims 1, 2, 4, 6-10, 12 and 14-15, Applicant argues that the re-projection techniques of Raghoebardajal et al. cannot be considered “applying a visual effect” (see page 11 of Applicant’s Remarks).  In response, the Examiner disagrees.  Raghoebardajal et al. discloses the re-projection process applied to the background data explicitly transforming coordinates between coordinate spaces and applying color information to the transformed coordinates.  As can further be seen in at least Figures 12-13, the “visual effect” applied when performing such re-projection is the modification of the coordinates in view of the user’s viewpoint.  It is this and the combination that color information for is also transformed with the coordinates which the Examiner interprets equivalent to Applicant’s, “applying a visual effect.”  The end result is an actual effect on the “visual” output of data on the display in Raghoebardajal et al..  Thus the Examiner deems the interpretation as just.  Examiner notes, if Applicant deems the broadly claimed “visual effect” to mean something more, than such is warranted in the claim language (e.g. warping, distortion, color skew, etc. as supported by specification).
Further Applicant argues the Examiner’s usage of Official Notice for the limitations of “releasing” of allocated memory and requests a showing by the prior art to support such rationale (see pages 11-12 of Applicant’s Remarks).  In response, the Examiner refers to the above applied Ahrens et al. prior art which clearly teaches releasing temporarily allocated areas of memory.
Further Applicant argues the Examiner’s usage of Official Notice for the limitations of utilizing a “screen buffer” to combine data from background and foreground buffers and requests a showing by the prior art to support such rationale (see page 16 of Applicant’s Remarks).  In response, the Examiner presents the de Waal et al. (U.S. Patent 7,477,205) prior art which teaches a computer system including a processor, a display device and a graphics unit which comprises frame combining circuitry that can combine data from multiple frame buffers to generate a combined frame of data which is stored in the memory and read out to display (see at least column 1, lines 50-53, column 6, lines 7-27 and Figure 1).  It is clear that the graphics memory of de Waal et al. which comprises the frame buffers at least inherently acts functionally equivalent to Applicant’s “screen buffer.”
Further Applicant argues the Examiner’s usage of Official Notice for the limitations of utilizing a “screen buffer” to combine data from background and foreground buffers and requests a showing by the prior art to support such rationale (see page 16 of Applicant’s Remarks).  

Allowable Subject Matter
Claims 3, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/8/22